Citation Nr: 0626747	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In June 2002, the RO received the veteran's claim of 
entitlement to nonservice-connected pension benefits.  The 
May 2003 rating decision denied the claim, and the veteran 
duly perfected an appeal.

Issues not on appeal

The May 2003 rating decision also granted the veteran service 
connection for bilateral hearing loss and tinnitus.  
Noncompensable and 10 percent ratings were assigned, 
respectively.  To the Board's knowledge, the veteran has not 
disagreed with that portion of the May 2003 decision and 
those issues are therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The RO also denied the veteran's claims of entitlement to 
service connection for a right shoulder disability and post-
traumatic stress disorder (PTSD) in a May 2002 rating 
decision.  The veteran disagreed with that decision, and a 
statement of the case was issued in November 2002.  The 
veteran did not perfect an appeal.  See 38 C.F.R. § 20.302 
(2005).

In April 2004, the veteran requested that his service-
connection claim for PTSD be reopened based on the submission 
of new and material evidence.  He further claimed that the 
RO's failure to grant him service connection for PTSD in the 
May 2002 rating decision was the product of clear and 
unmistakable error (CUE).  The RO denied both claims in a 
July 2004 rating decision.  No notice of disagreement with 
that decision has been submitted and those issues are also 
not currently before the Board.  See 38 C.F.R. § 20.302 
(2005); see also Archbold, supra.


FINDINGS OF FACT

1.  The veteran had military service from July 1961 to July 
1963.

2.  The veteran did not serve in the Republic of Vietnam.


CONCLUSION OF LAW

The veteran's military service does not meet the basic 
eligibility requirements for entitlement to nonservice-
connected pension benefits.  38 U.S.C.A. §§ 101(29), 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to nonservice-connected 
pension benefits.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).  
For reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  
As explained below, the veteran's service does not meet the 
basic criteria for eligibility to nonservice-connected 
pension benefits as a matter of law.  Because the law and not 
the evidence is dispositive in the instant case, additional 
factual development would have no bearing on the ultimate 
outcome.  Accordingly, VCAA can have no effect on this 
appeal.  See Dela Cruz, supra; see also Mason v. Principi, 16 
Vet. App. 129, 132 (2002) [VCAA not applicable "because the 
law as mandated by statute and not the evidence is 
dispositive of the claim"].  

The Board hastens to add, however, that the veteran secured 
the services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to appear at a personal 
hearing if he so desired.  See 38 C.F.R. § 3.103 (2005).  
Neither the veteran nor his representative have submitted or 
identified any additional evidence which would have a bearing 
on this case.

Pertinent Law and Regulations

Pension eligibility

Improved pension benefits are payable to veterans of a period 
or periods of war because of nonservice-connected disability 
or age.  See generally 38 U.S.C.A. § 1521 (West 2002).  The 
qualifying periods of war for this benefit include the 
Vietnam era.

Basic entitlement exists if a veteran:

(i) Served in the active military, naval or air service for 
90 days or more during a period of war (38 U.S.C. 1521(j)); 
or

(ii) Served in the active military, naval or air service 
during a period of war and was discharged or released from 
such service for a disability adjudged service-connected 
without presumptive provisions of law, or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability (38 U.S.C. 
1521(j)); or

(iii) Served in the active military, naval or air service for 
a period of 90 consecutive days or more and such period began 
or ended during a period of war (38 U.S.C. 1521(j)); or

(iv) Served in the active military, naval or air service for 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war (38 
U.S.C. 1521(j)); and

(v) Meets the net worth requirements under § 3.274 and does 
not have an annual income in excess of the applicable maximum 
annual pension rate specified in § 3.23; and

(vi)	(A) Is age 65 or older; or (B) Is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.

See 38 C.F.R. § 3.3 (a)(3) (2005).

Period of war

For veterans who served in the Republic of Vietnam, the 
Vietnam era began on February 28, 1961 and ended on May 7, 
1975.  In all other cases, the Vietnam era began on August 5, 
1964 and ended on May 7, 1975.  38 U.S.C.A. § 101 
(West 2002); 38 C.F.R. § 3.2 (f) (2005).

Willful misconduct

Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.3 (a)(3)(vi)(B), 3.301(b) 
(2005).

Analysis

As outlined above, to be eligible for nonservice-connected 
pension benefits, a veteran must have served during a period 
of war.  The veteran in this case served from July 1961 to 
July 1963, and therefore the only period of war potentially 
applicable is the Vietnam era.  As noted above, for a veteran 
who served in the Republic of Vietnam, the Vietnam era began 
on February 28, 1961 and ended on May 7, 1975.  In all other 
cases, the Vietnam era began on August 5, 1964 and ended on 
May 7, 1975.  38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. § 
3.2 (f) (2005).  

Because the veteran was discharged from service prior to 
August 5, 1964, he must have served "in the Republic of 
Vietnam" at some point during his time on active duty to 
have qualifying wartime service to warrant basic eligibility 
to nonservice-connected pension benefits.  Review of the 
record, however, indicates that he did not.

The veteran has forwarded essentially two theories regarding 
his alleged service "in the Republic of Vietnam."  First, 
he contends that he served on board a naval vessel that 
operated off the Coast of Vietnam and thus had service 
"in the Republic of Vietnam."  Second, he claims that his 
ship made port in DaNang, where he ventured onto Vietnamese 
soil to "socialize with local women."  The veteran himself 
contends that such sojourns onto Vietnamese soil were during 
periods of absence without leave.

The veteran's first argument, that he served on a naval 
vessel operating off the Vietnamese coast and that such 
constitutes qualifying wartime service, is wholly without 
merit.  The matter of whether service on a naval vessel 
operating in the waters off the shore of Vietnam constitutes 
service "in the Republic of Vietnam" was addressed by VA's 
General Counsel in VAOPGCPREC 27-97.  VAOPGCPREC 27-97 
specifically held that "[s]ervice on a deep-water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam for 
the purpose of 38 U.S.C.A. § 101(29)."  Such opinion is 
binding on the Board.  Accordingly, even assuming that the 
veteran had served on a naval vessel off the Vietnamese 
coast, such would not qualify as "service in the Republic of 
Vietnam," and thus would not render him eligible to receive 
nonservice-connected pension benefits.

As outlined above, however, the veteran contends that he did 
in fact set foot on land in Vietnam.  He specifically 
maintains that his ship docked in DaNang and that during such 
period he left the ship and ventured out on land.  The 
veteran's service records, however, do not reflect any period 
of service in Vietnam.  Service personnel records are 
pertinently negative for any in-country service in Vietnam, 
and service medical records do not reflect any treatment in 
that country.  Moreover, the veteran did not receive any 
medals, such as the Vietnam Service Medal, which would 
indicate service in that country (or adjoining waters).  

Given the complete lack of any evidence of Vietnam service in 
the veteran's service records, the Board finds his recent 
statements to the effect that he had in-country service to be 
of little probative value.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the claimant]; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].

Even if the Board were to assume the truthfulness of the 
veteran's story, however, it would still not be able to grant 
the claim.  The veteran himself contends that his sojourns on 
land in Vietnam were during periods of unauthorized absence 
from his ship.  [Even a cursory review of the veteran's 
service personnel records reveals that he regularly received 
non-judicial punishment for unauthorized absence and/or 
disobeying orders to stay on board his ship.]  Thus, assuming 
arguendo that the veteran set foot in Vietnam, it would 
appear that such occurred only as a result of his own willful 
misconduct - namely, his absence without leave from his ship.  

As outlined in the law and regulations section above, pension 
benefits are not payable for any condition due to the 
veteran's own willful misconduct.  While it does not appear 
that the veteran's claimed disability was the result of 
misconduct, it would appear that his alleged presence in 
Vietnam was.  A similar analysis applies.  That is, if the 
veteran's presence on Vietnamese soil was the result of his 
own willful misconduct, such presence does not qualify as 
service "in the Republic of Vietnam."  To hold otherwise 
would essentially allow the veteran to receive compensation 
for an act of misconduct - a conclusion the spirit of the law 
and regulations simply does not allow.

Because the veteran did not serve "in the Republic of 
Vietnam" during the requisite period, and because any 
purported presence in that nation only came about as a result 
of the veteran's own willful misconduct, the veteran is 
ineligible for nonservice-connected pension benefits as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The claim is accordingly denied. 

Additional comment

The Board is denying the veteran's claim on the limited basis 
that he did not have qualifying wartime service so as to be 
eligible for nonservice-connected pension benefits.  In so 
holding, the Board intimates no opinion, either factual or 
legal, as to the presence of disability or the veteran's 
income or net worth.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


